Judge Underwood
delivered thejjpinion of the court.
This is a suit in chancery, instituted December, 1815, to avoid the effects of an assignment made in June, 1716, on a piat and certificate for 400 acres of land, which the complainants allege was forged. They claim the land as children and heirs °f Thomas Harrod, in whose name the survey was made, and by whom the assignment purports to have been made. There is no proof showing the date of death of Thomas Harrod, nor is there any showing the ages of the complainants, thirteen in number, claiming to be Harrod’s children. The delay in instituting the suit is not satisfactorily accounted for, and therefore, after a lapse of near thirty years, we will not sanction an investigation after the death of Pal'hes9 to the assignment which might unsettle estates which have long been possessed adversely to the complainants.
The decree is affirmed with costs.